Citation Nr: 1730526	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance prior to May 10, 2017.     


REPRESENTATION

Veteran represented by: Lawrence Shelton, one-time representative under section 
14.630  	


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 and from February 1955 to February 1973, with service in the Republic of Vietnam.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a June 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to SMC based on aid and attendance, effective the date of a May 2017 examination report.  This is not a full grant of the benefits sought on appeal and the issue of entitlement to SMC based on aid and attendance prior to May 10, 2017 is before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).         

Also in the June 2017 rating decision, the AOJ denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only. Disagreement with the denial was expressed in June 2017 and July 2017.  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as a notice of disagreement if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  The AOJ should take appropriate action to notify the Veteran and his representative as to the procedures required to file a notice of disagreement.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, his service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person for the entirety of the appeal period.  


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have been met prior to May 10, 2017.  38 U.S.C.A. §§ 1114 (l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.351, 3.352.   


REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the Veteran contends that he is entitled to SMC based on the aid and attendance of another person due to the severity of his service-connected disabilities.  A June 2017 rating decision granted entitlement to SMC on account of being so helpless as to be in need of regular aid and attendance, effective May 10, 2017.  As this is not a full grant of the benefits sought on appeal, the issue before the Board is entitlement to SMC based on aid and attendance prior to May 10, 2017.  After review of the claims file, the Board finds that entitlement to SMC based on aid and attendance is warranted for the entirety of the appeal period.   

Under 38 U.S.C.A. § 1114 (l), SMC for aid and attendance is payable if, as the result of service-connected disability(ies), the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or, is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b)(3).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  

Throughout the appeal period, service connection is in effect for the Veteran's post myocardial infarction (100 percent disabling), renal insufficiency with hypertension (60 percent disabling), bilateral hearing loss (40 percent disabling), status post cerebrovascular accident with central retinal vein occlusion (30 percent disabling), diabetes mellitus (20 percent disabling), tinnitus (10 percent disabling), and peripheral neuropathy of the bilateral lower extremities (each lower extremity 10 percent disabling).  Noncompensable ratings are also in effect for fracture of the middle phalanx right small toe, varicose veins, appendectomy, left varicocele, and scar of the right elbow.  In addition to SMC for aid and attendance effective May 10, 2017, the Veteran is also in receipt of SMC for loss of use of one eye and loss of creative organ and SMC at the housebound rate.  

After resolving reasonable doubt in the Veteran's favor, the medical evidence shows that his service-connected disabilities render him unable to keep himself clean and presentable and to attend to the wants of nature.  The service-connected cerebrovascular accident resulted in urinary incontinence that requires a change in pad approximately four times per day.  See November 2007 VA examination report.  A May 2012 physician noted that the Veteran needs assistance in dressing, bathing, and tending to other hygiene needs, such as changing his diapers, in part due to his neuropathy.  The May 2012 physician also stated that the Veteran's incontinence affects his ability to perform self-care.  

Additionally, a December 2014 VA examination report confirmed that the Veteran is unable to perform dressing and undressing, as well as bathing.  Although the examiner did not specifically identify which disabilities cause this inability, she stated that the Veteran has weakness of the lower extremities and confirmed the diagnosis of peripheral neuropathy of the lower extremities.    
       
Moreover, although the medical evidence reveals several reasons for the Veteran's use of a wheelchair, a January 2010 VA examiner stated that use of a wheelchair is the result of his service-connected peripheral neuropathy and angina caused by his service-connected heart condition.  The examiner further stated that the Veteran could not perform any type of physical activity because of his heart condition.  

Although the medical evidence shows that the Veteran's nonservice-connected disabilities play a role in the severity of his overall medical condition, his service-connected disabilities - specifically the heart disability, bilateral peripheral neuropathy of the lower extremities, and his cerebrovascular accident - have resulted in his inability to keep himself clean and presentable and to attend to the wants of nature such that he requires the aid and attendance of another person.  It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Moreover, the need is not required to be constant.  Supra, Turco.  In this case, more than one of the enumerated factors is present and aid and attendance are regularly needed.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he requires the aid of another person on a regular basis.  Thus, SMC based on the need for regular aid and attendance of another person prior to May 10, 2017 is warranted.     

 
ORDER

Special monthly compensation based on the need for aid and attendance of another person prior to May 10, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


